Order entered June 26, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01064-CR

                            LARRY LYNN ROBINSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F14-51103-Y

                                             ORDER
       On May 22, 2015, this Court ordered court reporter Sharon Hazlewood to surrender her

notes of the hearings and all exhibits admitted into evidence to the trial court so that the record

could be filed. We warned Ms. Hazlewood that the Court expected full compliance with the

order and that filing the record in any manner would not avoid the consequences of her non-

compliance. Nevertheless, Ms. Hazlewood did not surrender the notes to the trial court. Rather,

she filed the reporter’s record in this Court on June 8, 2015, and the record is incomplete because

it does not contain State’s Exhibit no. 1, a video. To date, Ms. Hazlewood has neither filed

State’s Exhibit no. 1 nor explained her failure to do so.

       Accordingly, we ORDER court reporter Sharon Hazlewood to file, by 4:00 P.M. on

TUESDAY, JUNE 30, 2015, State Exhibit no. 1, a video.
               FAILURE OF SHARON HAZLEWOOD TO FILE STATE’S
               EXHIBIT NO. 1, A VIDEO, BY THE DATE AND TIME
               HEREIN SET FORTH MAY RESULT IN THE ISSUANCE
               OF A SHOW CAUSE ORDER AND/OR A JUDGMENT OF
               CIVIL AND CRIMINAL CONTEMPT.

       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, court reporter; the Dallas

County Auditor; the Texas Court Reporters Certification Board; and to counsel for all parties.


                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE